Citation Nr: 0837279	
Decision Date: 10/29/08    Archive Date: 11/05/08	

DOCKET NO.  04-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	V. A. Girard-Brady, Attorney-
at-Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1971 to 
November 1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In September 2007, the 
Board issued a decision which denied the veteran's claim.  
The veteran appealed and, pursuant to a joint motion, the 
Clerk of the US Court of Appeals for Veterans Claims approved 
an order remanding the appeal for action consistent with the 
joint motion.  To comply with the order and joint motion, the 
claim must be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



REMAND

The joint motion found fault with the Board's September 2007 
decision in its reliance upon a January 2003 VA examination.  
Because the VA examiner referred to the veteran's 
"subjective" complaints of back pain, it appeared the 
examiner did not find evidence of current disability.  
Although X-ray studies had been interpreted as being normal, 
other X-ray studies also on file at the time, identified 
arthritis and slight disc height narrowing at L5-S1.  
Additionally, although the VA examiner provided a requested 
opinion with respect to the veteran's claim that low back 
disability was secondary to or caused by his service-
connected right knee disability, no opinion was provided with 
respect to whether his low back disability had been 
aggravated by his service-connected right knee disability 
consistent with Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc); 38 C.F.R. § 3.310(b) (2007).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Board found prior VCAA notice to 
be adequate in this appeal, and the joint 
motion did not object to or address VCAA 
compliance.  No further VCAA notice 
should be necessary.  The RO should 
initially review the claims folder and 
request copies of all records of the 
veteran's treatment with VA which are not 
already on file for inclusion in the 
veteran's claims folder.  

2.  The veteran must be scheduled for a 
VA examination by an orthopedic doctor 
who has not previously examined him.  The 
claims folder must be made available for 
review in conjunction with the 
examination.  Current X-ray studies of 
the veteran's low back must be obtained.  
The veteran in this appeal has claimed 
that he incurred a low back disability 
during service, and he has also claimed 
that low back disability is secondary to 
or caused by his service-connected right 
knee disability, and/or that his service-
connected right knee disability has 
aggravated his low back disability.  
Inquiry into these claims is the purpose 
of this VA examination.  The VA 
orthopedic doctor must review the 
entirety of the veteran's claims folder 
from the service medical records forward 
to present.  The doctor must also perform 
a current contemporaneous examination of 
the veteran's low back.  

After completing a current examination 
and thorough review of the claims folder, 
the doctor is requested to provide 
opinions as to whether it is more, less, 
or equally likely that any current low 
back disability identified is 
attributable to some incident, injury or 
disease of active military service.  
Inquiry into a direct incurrence theory 
must include a discussion of objective 
evidence of chronicity of low back 
symptomotology during and in the years 
following service separation.  

The doctor must also provide a clinical 
opinion as to whether it is more, less, 
or equally likely that current low back 
disability was directly caused by the 
veteran's service-connected right knee 
disability.  

Separate and apart from this question, 
the doctor must also provide a clinical 
opinion as to whether it is more, less, 
or equally likely that the veteran's 
service-connected right knee disability 
has aggravated the veteran's current low 
back disability.  

A complete statement of reasons and bases 
supporting the conclusions provided is 
necessary.  These opinions must reflect a 
review of the clinical record on file and 
reference to current examination with X-
ray studies.

3.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the decision is 
not to the veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

